Citation Nr: 1114571	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 to February 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in November 2010, when the Board found that a substantive appeal to the denial of service connection for hepatitis C was timely filed, and then remanded the claim in order that the RO could consider the merits of the claim.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Hepatitis C was not affirmatively shown to have been present in service, and hepatitis C first diagnosed after service is unrelated to an injury, disease, or event in service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in February 2005 and in November 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  Along with the notice, the Veteran was sent a questionnaire for risk factors for hepatitis and specifically requested that he furnish any specific details involving his exposure to any risk factor for hepatitis C that applied to him.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 








Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records.  The RO also requested information necessary to obtain pertinent treatment records from the State of Texas Department of Criminal Justice, but the Veteran has not furnished a release for the and the Veteran has not submitted copies of the records.

The Veteran was afforded a VA examination in February 2007.   The Veteran asserts that the examination was cursory.  As the diagnosis of hepatitis C is not disputed and the question before the Board is one of causation, the VA examination report contains sufficiently findings and history to decide causation, which is the remaining material issue of fact.  The Board finds that the record as it stands includes adequate competent evidence for the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, exposure, finding, history, treatment, or diagnosis of the Veteran's exposure to blood or to blood products or to hepatitis C. In December 1986, the Veteran was treated for a sexually transmitted disease and he was counseled regarding safe sex practices.   In October 1987, the Veteran was treated for a puncture-type laceration on his right hand after he had cut himself opening a soup can.  The Veteran was treated with a bandage and tetanus inoculation.  No infection or other contamination of the wound was noted.  

After service, in January 2005, the Veteran filed a claim of service connection for hepatitis C, which he alleged was contracted as a result of air gun injection in service.  


In statements in April 2006, the Veteran identified inoculations by air gun on entrance to service as his only risk factor for hepatitis C.  He stated that he was diagnosed with hepatitis C in August 2002.  The Veteran argued that medical articles showed that hepatitis C often had about 20 year dormancy period and that he was first diagnosed 19 years after his enlistment in the service.  He attached a letter from the director of the Texas Liver Coalition noting the possibility that the Veteran was infected by inoculation by air gun and the difficulty of proving it. 

On VA examination in February 2007, the diagnosis was hepatitis C.  The VA examiner expressed the opinion that the Veteran's hepatitis C was less likely than not the result of inoculations by air gun in service because there had never been any documentation of infection with hepatitis resulting from inoculations by air gun.

In his substantive appeal in June 2007, the Veteran asserted that hepatitis C was due to inoculations by an air gun injector and the lack of proper sterilization of the injector before each inoculation of several hundred inductees.  He also cited to a report of the Armed Forces Epidemiological Board (AFEB), referring to evidence of 64 cases of hepatitis C due to air gun injection, and to a VA health-care professional's statement that anyone inoculated with a jet gun was at risk of having been infected with hepatitis C.

Analysis

Although the Veteran is competent to state that he received inoculations by air gun injection based on his personal experience, there is no evidence of any sort that the air gun, itself, was contaminated with hepatitis C.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  

And the Veteran's statements about a contaminated air gun amount to mere speculation, that is, an inference based on inconclusive evidence.  Statements based on speculation have no probative value and do no constitute favorable or positive evidence in support of the claim. 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.

Further, hepatitis C is not a condition under case law that has been found to be capable of lay observation.  Therefore, the determination as to the presence of hepatitis C is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

On the basis of the service treatment records alone, hepatitis C was not affirmatively shown to have had onset during service and service connection is not established under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).




As the presence or diagnosis of hepatitis C cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hepatitis C is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hepatitis C.

Where, as here, there is a question of the presence or a diagnosis of hepatitis C, not capable of lay observation by case law, and hepatitis C is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of hepatitis C in service or before 2002, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, hepatitis C was not diagnosed before 2002.

To the extent the Veteran has expressed the opinion that hepatitis C is related to air gun injections in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

Here the question of the relationship between hepatitis C and air gun injection in service is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of hepatitis C based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hepatitis C and air gun injection in service.

Also, as there is no competent and credible evidence during service or since service that hepatitis C was noted, that is, observed during service, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), hepatitis C was first documented in 2002, more than 15 years after service, but as hepatitis C is a viral disease that may be asymptomatic at the time of infection, service connection may still be granted even though the disability was first diagnosed after service.

The Board notes the documentation of treatment in service for a sexually transmitted disease and a laceration.  However, the Veteran does not argue and the record does not contain competent and credible evidence, whether lay or medical, linking the current hepatitis C to either a sexually transmitted disease or the laceration during service.  

The Veteran has asserted that his only risk factor for hepatitis C was air gun injections in service.  In support of his claim, the Veteran cites to report of the Armed Forces Epidemiological Board (AFEB) and a statement attributed to VA health-care professional.  

In order to properly address these arguments, the Board obtained a copy of the report cited from the internet and has included it in the Veteran's file.  

As for the AFEB study, the Veteran has mischaracterized the study.  The study shows that the reported 64 patients being infected with hepatitis C by air gun injection referred to data and press clippings, which "suggested" a contaminated injector gun used at a private clinic in California was responsible for causing hepatitis.  



The individuals reported on were civilians, not military personnel, and there was no indication that any military person was infected with hepatitis C by air gun injection.  The main focus of the item was the prevention of transmission of HIV by air gun and the AFEB concluded that the chances of such transmission were "too remote to be significant."  See Theodore E. Woodward, M.D., The End of the Decade and The Golden Anniversary Celebration, in The Armed Forces Epidemiological Board, Its First Fifty Years, Section 2, Part 3 (1990).  

Based on a full review of the source cited by the Veteran, the Board finds that the study has no probative value as to the cause of the Veteran's hepatitis C as it relates to incurrence in service. 

As for the statement attributed to a VA health-care professional, such a statement was attributed to Dr. Lawrence Deyton, VA's Chief Consultant, Public Health Strategic Health Care Group, which was the subject of a bulletin issued by VA's Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  The Fast letter explains that the  statement attributed to Dr. Deyton had been interpreted incorrectly.  And that the VA did not consider inoculations by air gun as a major risk factor for hepatitis C. Moreover, VBA concluded that while there was one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports of hepatitis C being so transmitted, but conceded that the concept is biologically plausible.  See VBA, Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  

The only competent and credible evidence on causation consists of the report of VA examination in February 2007 in which the VA examiner, who is also qualified through education, training, or experience to offer a medical opinion, expressed the opinion that the Veteran's hepatitis C was less likely than not the result of inoculations by air gun in service because there had never been any documentation of infection with hepatitis resulting from inoculations by air gun.  This evidence is uncontroverted and opposes, rather than supports, the claim. 




There is no other competent evidence, either lay or medical, addressing causation.

As there is no competent evidence favorable to claim, the Board need not reach the question of the Veteran's credibility, that is, the probative value of his statements. Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.).

As the Board has rejected the Veteran's lay statements on causation as not competent evidence, the preponderance of the evidence, the opinion of the VA examiner, which is competent evidence, is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


